DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 
Claim status in the amendment received on 9/21/2022:
Claims 1, 7-8, 12, 15 and 21 have been amended.
Claim 6 has been cancelled.
New claim 22 has been added.
Claims 1-3, 5  and 7-22 are pending.

Response to Amendments
The previous 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major (Pub. No.: US 20170188072 A1) in view of Tanaka et al. (Pub. No.: US 20090304007 A1) and further in view of Lucas et al. (Pub. No.: US 20160211988 A1 ).
As to claim 1, Major teaches a method, comprising: providing, by a device and to a network, path data identifying a primary path and one or more alternate paths for segment routing traffic in the network (fig. 13, 1302 and 1308, current delivery route, teaches primary path, and paragraph [0128]);
receiving, by the device, primary path performance data indicating a performance degradation in the primary path (paragraph [0126], obtain one or more performance metric(s) associated with the initial delivery route );
determining, by the device, that the primary path performance data satisfies a first threshold (paragraph [0126], compare the current performance metric(s) to one or more thresholds or other criteria to identify whether to alter the delivery route);
requesting, by the device, from the network, and based on the primary path performance data satisfying the first threshold, alternate path performance data identifying performances of the one or more alternate paths (paragraph [0127], i.e. selecting stored performance data teaches requesting);
receiving, by the device, the alternate path performance data based on the request (paragraph [0127], i.e. selecting stored performance data);
comparing, by the device, the alternate path performance data identifying performances of the one or more alternate paths with other alternate path performance data identifying performances of other alternate paths of the one or more alternate paths (paragraph [0127], “…select a previously used delivery route with the best performance as the alternative delivery route from among the potential delivery routes…”, selecting best route teaches comparing);
selecting, by the device and based on comparing the alternate path performance data, the particular alternate path (paragraph [0127], “…select a previously used delivery route with the best performance as the alternative delivery route from among the potential delivery routes…”);
triggering, by the device,  a failover of the traffic from the primary path and to the particular alternate path, after selection of the particular alternate path (paragraph [0128]);
monitoring, by the device and after triggering the failover, performance of the primary path (“…the content delivery source may eventually revert to using a preceding delivery route in the future as conditions on the network 110 change to where that delivery route may perform better than other available delivery route”, i.e. monitoring network conditions); and  reverting, by the device, the traffic from the particular alternate path to the primary path (“…the content delivery source may eventually revert to using a preceding delivery route in the future as conditions on the network 110 change to where that delivery route may perform better than other available delivery route”, i.e. monitoring network conditions).
Major does not explicitly teach utilizing multiple threshold for triggering the failover and reverting to the primary path based on a threshold.
However, in the same field of endeavor (computer networks) Tanaka teaches maintaining, by the device, based on the primary path performance data failing to satisfy a second threshold, and after determining that the primary path performance data satisfies the first threshold, the primary path (paragraph [0173], “…The first threshold is used to make the initial determination to move the flow. The second threshold (which is lower than the first threshold) is used at the time the flow is actually to be moved…”), and 
triggering, by the device, based on the primary path performance data satisfying  the second threshold after maintaining the primary path, a failover of the traffic from the primary path and to the particular alternate path, after selection of the particular alternate path (paragraph [0173]).
Based on Major in view of Tanaka it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]).
Major in view of Tanaka does not explicitly teach reverting to the primary path based on a threshold.
However, in the same field of endeavor (computing networks) Lucas teaches monitoring, by the device and after triggering the failover, performance of the primary path (paragraph [0032], “ …Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path…”); 
determining, by the device, that information associated with the performance of the primary path fails to satisfy the second threshold (paragraph [0032], “ …automatically switched between multiple paths based on configured thresholds for network attributes…”);  and
 reverting, by the device, the traffic from the particular alternate path to the primary path (paragraph [0032], “ …Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path…”). 
Based on Major in view of Tanaka and further in view of Lucas, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reverting to the primary path based on a threshold (taught by Lucas) with utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]) and order to make sure the primary path conditions sufficiently improved before reverting back to the primary path.

As to claim 2, Major teaches monitoring the primary path performance data of the primary path (paragraph [0124]).

As to claim 5, Major teaches preventing receipt of the alternate path performance data based on maintaining the primary path for the traffic (paragraph [0125], i.e. only the current route (primary) performance data is monitored).

As to claim 7, Major teaches preventing receipt of the alternate path performance data based on reverting the traffic back to the primary path (paragraph [0125], i.e. only the current route (primary) performance data is monitored).

As to claim 8, Major teaches a device, comprising: one or more processors configured to: provide, to a network, path data identifying a primary path and one or more
alternate paths for segment routing traffic in the network (paragraph [0028] and fig. 13, 1302 and 1308, current delivery route, teaches primary path, and paragraph [0128]);
receive primary path performance data of the primary path(paragraph [0126], obtain one or more performance metric(s) associated with the initial delivery route );
determine that the primary path performance data indicates a performance degradation in the primary path and satisfies a first threshold (paragraph [0126], compare the current performance metric(s) to one or more thresholds or other criteria to identify whether to alter the delivery route);
request from the network, and based on the primary path performance data satisfying the first threshold, alternate path performance data identifying performances of the one or more alternate paths (paragraph [0127], i.e. selecting stored performance data teaches requesting);
receive, from the network, the alternate path performance data based on the
request (paragraph [0127], i.e. selecting stored performance data);
compare the alternate path performance data identifying performances of the one or more alternate paths with other alternate path performance data identifying performances of other alternate paths of the one or more alternate paths (paragraph [0127], “…select a previously used delivery route with the best performance as the alternative delivery route from among the potential delivery routes…”, selecting best route teaches comparing);
select, based on comparing the alternate path performance data, the particular alternate path (paragraph [0127], “…select a previously used delivery route with the best performance as the alternative delivery route from among the potential delivery routes…”, selecting best route teaches comparing); and
 trigger a failover of the traffic from the primary path and to the particular alternate path, after selection of the particular alternate path (paragraph [0128]);
continue monitoring, after triggering the failover, performance of the primary path (“…the content delivery source may eventually revert to using a preceding delivery route in the future as conditions on the network 110 change to where that delivery route may perform better than other available delivery route”, i.e. monitoring network conditions); and revert the traffic from the particular alternate path to the primary path (“…the content delivery source may eventually revert to using a preceding delivery route in the future as conditions on the network 110 change to where that delivery route may perform better than other available delivery route”, i.e. monitoring network conditions).
  
Major does not explicitly teach utilizing multiple threshold for triggering the failover and reverting to the primary path based on a threshold.
However, in the same field of endeavor (computer networks) Tanaka teaches maintain, based on the primary path performance data failing to satisfy a second threshold, the primary path (paragraph [0173], “…The first threshold is used to make the initial determination to move the flow. The second threshold (which is lower than the first threshold) is used at the time the flow is actually to be moved…”); trigger, based on the primary path performance data satisfying the second threshold, a failover of the traffic from the primary path and to the particular alternate path, after selection of the particular alternate path (paragraph [0173]).
Based on Major in view of Tanaka it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]).

Major in view of Tanaka does not explicitly teach reverting to the primary path based on a threshold.
However, in the same field of endeavor (computing networks) Lucas teaches continue monitoring, after triggering the failover, performance of the primary path (paragraph [0032], “ …Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path…”); 
determine that information associated with the performance of the primary path fails to satisfy the second threshold (paragraph [0032], “ …automatically switched between multiple paths based on configured thresholds for network attributes…”);  and revert the traffic from the particular alternate path to the primary path (paragraph [0032], “ …Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path…”). 
Based on Major in view of Tanaka and further in view of Lucas, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reverting to the primary path based on a threshold (taught by Lucas) with utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]) and order to make sure the primary path conditions sufficiently improved before reverting back to the primary path.

As to claim 9, Major teaches wherein the primary path performance data of the primary path includes data identifying one or more of: a latency associated with the primary path, a packet loss associated with the primary path, or a packet jitter associated with the primary path (paragraph [0124]).

As to claim 10, Major teaches wherein the alternate path performance data includes data identifying one or more of: a latency associated with each of the one or more alternate paths, a packet loss associated with each of the one or more alternate paths, or
a packet jitter associated with each of the one or more alternate paths (paragraph [0124]).
	
	As to claim 11, major teaches when receiving the alternate path performance data based on the request: utilize a two-way active measurement protocol to receive the alternate path performance data from the network (paragraph [0124]).

	As to claim 12, major teaches when selecting the particular alternate path:
select one of the one or more alternate paths, with a greatest performance relative to
performances of the remaining one or more alternate paths, as the particular alternate path (paragraph [0127]).
	
As to claim 13, major teaches wherein the primary path and the one or more alternate paths are data plane paths (paragraph [0127]).

As to claim 15, Major teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: provide, to a network of network devices, path data identifying a primary path and one or more alternate paths for segment routing traffic in the network (paragraph [0028] and fig. 13, 1302 and 1308, current delivery route, teaches primary path, and paragraph [0128]);
receive primary path performance data indicating a performance degradation in the primary path (paragraph [0126], compare the current performance metric(s) to one or more thresholds or other criteria to identify whether to alter the delivery route);
determine that the primary path performance data satisfies a first threshold (paragraph [0126], obtain one or more performance metric(s) associated with the initial delivery route );
request from the network, and based on the primary path performance data satisfying the first threshold, alternate path performance data identifying performances of the one or more alternate paths (paragraph [0127], i.e. selecting stored performance data teaches requesting);
receive, from the network, the alternate path performance data based on the
request (paragraph [0127], i.e. selecting stored performance data);
compare the alternate path performance data identifying performances of the one or more alternate paths with other alternate path performance data identifying performances of other alternate paths of the one or more alternate paths (paragraph [0127], “…select a previously used delivery route with the best performance as the alternative delivery route from among the potential delivery routes…”, selecting best route teaches comparing);
select, based on comparing the alternate path performance data, the particular alternate path (paragraph [0127], “…select a previously used delivery route with the best performance as the alternative delivery route from among the potential delivery routes…”, selecting best route teaches comparing);
trigger a failover of the traffic from the primary path and to the particular alternate path, after selection of the particular alternate path (paragraph [0128]);
continue monitoring, after triggering the failover, performance of the primary path (“…the content delivery source may eventually revert to using a preceding delivery route in the future as conditions on the network 110 change to where that delivery route may perform better than other available delivery route”, i.e. monitoring network conditions); and revert the traffic from the particular alternate path to the primary path (“…the content delivery source may eventually revert to using a preceding delivery route in the future as conditions on the network 110 change to where that delivery route may perform better than other available delivery route”, i.e. monitoring network conditions).
Major does not explicitly teach utilizing multiple threshold for triggering the failover and reverting to the primary path based on a threshold.
However, in the same field of endeavor (computer networks) Tanaka teaches maintain, based on the primary path performance data failing to satisfy a second  threshold, the primary path (paragraph [0173], “…The first threshold is used to make the initial determination to move the flow. The second threshold (which is lower than the first threshold) is used at the time the flow is actually to be moved…”), and 
trigger, based on the primary path performance data satisfying the second threshold, a failover of the traffic from the primary path and to the particular alternate path, after selection of the particular alternate path (paragraph [0173]) and 
maintain the primary path for the traffic based on the primary path performance data failing to satisfy the first threshold and the second threshold, after selection of the particular alternate path (paragraph [0173]).
Based on Major in view of Tanaka it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]).
Major in view of Tanaka does not explicitly teach reverting to the primary path based on a threshold.
However, in the same field of endeavor (computing networks) Lucas teaches continue monitoring, after triggering the failover, performance of the primary  path (paragraph [0032], “ …Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path…”); 
determine that information associated with the performance of the primary path fails to satisfy the second threshold (paragraph [0032], “ …automatically switched between multiple paths based on configured thresholds for network attributes…”);  and revert the traffic from the particular alternate path to the primary path (paragraph [0032], “ …Once traffic has been moved, probes may continue to be sent out and after a pre-configured time period, based on the probe measurements, traffic is reverted to the original path…”). 
Based on Major in view of Tanaka and further in view of Lucas, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reverting to the primary path based on a threshold (taught by Lucas) with utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]) and order to make sure the primary path conditions sufficiently improved before reverting back to the primary path.
	As to claim 16, Major teaches wherein the one or more instructions further cause the device to: monitor the primary path performance data of the primary path (paragraph [0124]).

As to claim 17, Major teaches prevent receipt of the alternate path performance data based on the primary path being maintained for the traffic (paragraph [0125], i.e. only the current route (primary) performance data is monitored).

As to claim 18, Major teaches revert the traffic back to the primary path after triggering the fail over of the traffic to the particular alternate path and based on the primary path performance data failing to satisfy the first threshold and the second threshold (paragraph [0129], “…dynamically alter the delivery route used to transmit the streaming media based on the real-time performance of the current delivery route…”); and prevent receipt of the alternate path performance data based on reverting the traffic back
to the primary path (paragraph [0125], i.e. only the current route (primary) performance data is monitored).

As to claim 19, major teaches wherein the one or more instructions, that cause the device to receive the alternate path performance data based on the request, cause the device to: utilize a two-way active measurement protocol to receive the alternate path performance data from the network (paragraph [0124]).

	As to claim 20, major teaches wherein the one or more instructions, that cause the device to select the particular alternate path, cause the device to: select one of the one or more alternate paths, with a greatest performance, as the particular alternate path (paragraph [0127]).
	
As to claim 21, Tanaka further teaches monitor, based on the performance data failing to satisfy the second threshold, and after determining that the primary path performance data satisfies the first threshold, the primary path performance data to determine whether the primary path performance data satisfies the second threshold (paragraph [0173]). The limitations of claim 21 are rejected in view of the analysis of claim 8 above, and the rationale to combine, as discussed in claim 8, applies here as well.   

As to claim 22, Major teaches preventing, based on reverting the traffic, new alternate path performance data associated with the particular alternate path (paragraph [0125], i.e. only the current route (primary) performance data is monitored).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major (Pub. No.: US 20170188072 A1) in view of  Tanaka et al. (Pub. No.: US 20090304007 A1)  and Lucas et al. (Pub. No.: US 20160211988 A1 ) and further in view of Boutros et al. (Pub. No.: US 20210352007 A1).
As to claim 3, Major teaches wherein the primary path and the one or more alternate paths provide routing for the traffic over an Internet protocol data plane (fig. 13 and paragraph [0038]).
Major in view of Tanaka  and further in view of Lucas does not teach segment routing over IPv6 protocol.
However, in the same field of endeavor (computer networks) Boutros teaches network paths utilizing segment routing over IPv6 protocol (paragraph [0024]).
Based on Major in view of Tanaka and Lucas and further in view of Boutros, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing segment routing over IPv6 protocol (taught by Boutros) with reverting to the primary path based on a threshold (taught by Lucas) with utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]) and order to make sure the primary path conditions sufficiently improved before reverting back to the primary path, and in order to provide full control over the path without the dependency on network state or signaling to set up a path as motivated by Boutros (paragraph [0024]).

As to claim 14, Major in view of Tanaka and further in view of Lucas does not teach segment routing over IPv6 protocol.
However, in the same field of endeavor (computer networks) Boutros teaches traffic includes Internet protocol version 6 packets with headers that include individual network instructions (paragraph [0024]).
Based on Major in view of Tanaka and Lucas and further in view of  Boutros, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing segment routing over IPv6 protocol (taught by Boutros) with reverting to the primary path based on a threshold (taught by Lucas) with utilizing multiple threshold for triggering the failover (taught by Tanaka) with multi path content delivery (taught by Major) in order to prevent triggering the failover when the primary path no longer has a performance degradation which will result in a less interrupted traffic flow as motivated by Tanaka (paragraph [0173]) and order to make sure the primary path conditions sufficiently improved before reverting back to the primary path, and  in order to provide full control over the path without the dependency on network state or signaling to set up a path as motivated by Boutros (paragraph [0024]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/26/2022